Name: COMMISSION REGULATION (EC) No 2372/96 of 12 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 323/22 IENI Official Journal of the European Communities 13 . 12. 96 COMMISSION REGULATION (EC) No 2372/96 of 12 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 1 890/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 13 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 249, 1 . 10 . 1996, p. 29 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4) OJ No L 22, 31 . 1 . 1995, p. 1 . 13 . 12. 96 I EN No L 323/23Official Journal of the European Communities ANNEX to the Commission Regulation of 12 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 204 80,1 624 162,5 999 121,3 0707 00 40 624 113,5 999 113,5 0709 10 40 220 179,7 999 179,7 0709 90 79 052 81,9 999 81,9 0805 10 61 , 0805 10 65, 0805 10 69 052 59,6 204 55,2 388 33,4 448 29,0 624 36,0 999 42,6 0805 20 31 052 81,6 204 71,2 999 76,4 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 59,3 464 1 66,0 999 112,6 0805 30 40 052 68,4 528 50,0 600 87,8 999 68,7 0808 10 92, 0808 10 94, 0808 10 98 052 61,5 060 44,2 064 49,4 400 80,7 404 72,9 999 61,7 0808 20 67 064 77,5 091 49,8 400 103,8 624 69,0 999 75,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.